Title: To George Washington from Henry Knox, 25 March 1794
From: Knox, Henry
To: Washington, George


          
            Sir.
            War Department, March 25 1794.
          
          I have the honor to submit, the copy of a letter intended to be sent to the Secretary
            of the Treasury, relatively to arrangments to be made, for procuring the Iron Cannon and
            shot; contemplated in the Act, entitled, “An Act to provide for the defence of certain
            Ports and Harbors in the United States.”  I have the honor to be
            Sir, with the greatest respect, Your most obedt Servt
          
            H. Knox
          
        